Exhibit 10.1
 
Transfer of Ownership of OPN Holdings, LLC Joint Venture


This Agreement (the “Agreement”) is made as of the 4th day of April 2012 (the
“Effective Date”) by and between Michael S. Weiss (with respect to Article V.1.
only), Opus Point Partners, LLC, the Opus group of funds listed in Exhibit A
(with respect to Article V.2. only) and National Holdings Corporation
(collectively, the “Parties”).
 
NOW, THEREFORE, in consideration of the premises and the mutual promises set
forth herein, the Parties agree as follows:


 
I.
JV Interest Transfer:

 
Upon the Closing (as defined herein below), National Holdings Corporation
(“NHLD”) hereby transfers  its 50% interest in OPN Holdings, LLC (the “JV”) to
Opus Point Partners, LLC or its designees (“OPP”).
 
 
II.
Transfer of Assets:

 
NHLD will repay the $550,000 obligation due and owing to the JV by NHLD
simultaneously with the closing of the $4 million convertible debt funded as
part Fagenson transaction (the “Closing”).  In addition, accrued amounts for the
OPN Investment banking pool shall be transferred to the JV at the Closing.
 
 
III.
Veto:

 
Until the earlier of (this time period referred to as the “Veto Period”): (i)
Opus owning less than 20% of their original equity position in NHLD; (ii) 2
years; (iii) Opus giving written notice of termination of the Veto Period  or
(iv) NHLD’s common stock achieving a per share price of $1.50 or more based on
the NBBO for the prior 20 business days with average trading volume in excess
100,000 shares per day, OPP shall be the exclusive provider of biotech/life
sciences, specialty pharm and medical device (individually and collectively
referred to as “Life Sciences”) investment banking services for the National
retail distribution channel with OPP having the right to veto any private or
public financing for a Life Sciences issuer contemplated by NHLD or its majority
owned broker-dealer affiliates to be distributed through its retail distribution
channel (the “Veto”) other than:
 
 
1.
Offerings pursuant to which NHLD/its affiliated broker-dealers participate in a
syndicated offering of common stock only (not structured institutional deals
that are unit deals or deals with warrants) provided  such issuers have
pre-financing market capitalizations of $250 million or more  For the sake of
clarity, any role other than participating as a Syndicate member will be subject
to such Veto; or

 
 
2.
Offerings in which the issuer’s sole or main business is in healthcare services.

 
 
IV.
Hedge Fund:

 
 
1.
Within 30 days of the date hereof, NSC will finalize its approval of the current
OPP affiliated hedge funds (listed on Exhibit A) for sale through its retail
distribution network.

 
 
2.
NSC shall allocate no less than 80% payout of the total fees paid by OPP to NSC
to the Registered Representatives.

 
 
 

--------------------------------------------------------------------------------

 
 
 
V.
Dissolution of JV, Ancillary JV Agreements and Waiver of Rights/Final
Accounting:

 
 
1.
Upon the Closing and transfer of assets pursuant to II above, Michael S. Weiss
agrees to resign from the Board of NHLD.  In addition, all rights and
obligations described in the Stock Purchase Agreement dated September 29, 2010,
related specifically to board representation or observation, the Executive
Management Committee  and to the Joint Venture shall be terminated or otherwise
become null and void.  All other provisions of the SPA shall remain in full
force and effect.

 
 
2.
Upon the Closing and the transfer of assets pursuant to II above, the OPN Joint
Venture Limited Liability Operation Agreement dated January 14, 2011, and the
Interim Funding and Services Agreement dated January 14, 2011 (other than those
described herein) between NHLD, NSC, OPP, Michael Weiss, Lindsay Rosenwald and
their affiliated entities shall terminate or otherwise become null and void.

 
 
3.
Final Accounting and Payment: Within 45 days of the end of the month in which
the closing occurs, NSC shall do and communicate via email to OPP a final
accounting of the JV division within NSC (“Final Accounting’).  Opus will have a
30 day period from receipt the Final Accounting to review the books and records
and the financial results.  NSC will make back-up documentation available if
requested and make staff available to accommodate an on-site visit to review
applicable books and records.  Using the methodology preferred by Michael Weiss
[(see Tab 2 of the attached XL, Column E, Lines 18-35)], amounts due and owing
from the JV to NSC for the months in which the JV incurred a loss shall be
netted against the amounts NSC would owe OPP for its 50% share of the net income
for the months in which the JV was profitable (adjusted for any amounts
previously paid to OPP from NSC and adjusted for any NSC retail “bonus”
commissions funded by OPP).  Any net difference shall either be paid by the JV
to NSC or NSC to the JV, as the case may be.  Failure to pay by either party
shall be deemed a breach of this Agreement by the party required to pay.
Alternatively, at OPP’s option in order to avoid any risk of a deemed breach by
OPP, a GAAP methodology can be used to determine such net difference [(see Tab 2
of the attached XL, Column C, Lines 18-35)] and OPP can elect to be owed $15,000
as full and final payment through March 31, 2012 If such alternative GAAP is
utilized, the JV would not owe NSC or NHLD any further amount through March 31,
2012.  For the sake of clarity, following the Final Accounting by NSC and review
by OPP as described above, OPP shall be paid $15,000 or the amount determined to
be owed by/due to OPP as calculated above, whichever is greater. The parties
acknowledge that this alternative option is contingent on the NSC receiving the
$150,000 advisory fee from Manhattan Pharmaceuticals due and owing NSC arising
from the activities of the JV through NSC.

 
 
4.
The parties agree that they will not solicit or actively recruit any investment
banker or brokers from each other during the Veto Period; unsolicited hiring
will be permitted provided no cash, accelerated or higher payouts or other
similar incentives are offered (directly or indirectly) which are better than or
higher than the compensation structure of the investment banker or broker prior
to such hiring unless such incentives are to match to a bona fide written offer
or proposal from a third party broker dealer.

 
 
5.
Grid and Broker Payout: During the Veto Period, for transactions involving an
OPP investment banking client offering through the NSC retail network, net (post
IB and sales force grid) gross spread shall not be less that 5.5% to the retail
network unless agreed upon by OPP; NSC and OPP will split the remaining gross
spread 20%/80%, respectively. If the gross spread is greater than 10% (including
non-accountable Expense Allocation), OPP has the right to allocate additional
economics to the retail network. To the extent that OPP does not allocate the
additional economics to the retail network, it will be split 50%/50% between OPP
and NSC.  To the extent that a transaction originates from NSC, NSC will receive
a portion of the Gross Transaction Fee, not to exceed 0.6% unless otherwise
determined by OPN. In this scenario, NSC would act as a selected dealer to OPN
in its role as placement agent and all procedures that are normal and customary
for NSC in such role would be followed.

 
 
 

--------------------------------------------------------------------------------

 
 
 
6.
If any potential opportunity (including syndication) in Life Sciences which is
subject to the Veto described above arises through a communication between NSC
and a third party, OPN will be notified promptly upon senior NHLD investment
bankers learning of such opportunity. NSC shall promptly upon notification of
invitation to participate, bring OPN directly into the conversations with
members of the originating firm. OPN and NSC shall jointly be responsible for
further discussions regarding the contemplated transaction. To the extent NSC is
invited to participate as a selected dealer, co –placement agent or a co-manager
of an underwritten offering in a transaction in which diligence is largely
complete and the structure and economics have been determined, and NSC is being
called upon to provide retail distribution, at OPN’s discretion, it may be
branded and processed as an NSC or OPN transaction. All OPN initiated
transactions, including public offerings shall be branded on the cover as OPN
(provided OPN is a separate BD in the case of a public offering) and in the
underwriting section as NSC. Nothing in this paragraph shall require NSC to
underwrite any transaction.

 
 
7.
Marketing and Non-deal Roadshows:  During the Veto Period, subject to approval
and coordination through NSC’s Syndicate Manager, OPP shall be permitted to
initiate an invitation for non-deal road shows. In addition, OPN will have the
right to continue using the marketing material developed under the JV structure,
with revisions as necessary, describing the relationship between OPN and
National, as well as information which describe National and its scope of
business provided such information has been reviewed and approved by National to
ensure its accuracy.

 
 
VI.
Miscellaneous:

 
 
1.
This Agreement shall be construed, interpreted, governed, and enforced in
accordance with the laws of the State of New York.

 
 
2.
This Agreement constitutes the only existing and binding agreement of settlement
among the Parties, and the Parties acknowledge that there are no other
warranties, promises, assurances or representations of any kind, express or
implied, upon which the Parties have relied in entering into this Agreement,
unless expressly set forth herein.  This Agreement shall not be modified except
by written agreement signed by the party against whom modification is sought.



 
3.
This Agreement shall be binding upon and inure to the benefit of the officers,
directors, shareholders, employees, partners, attorneys, affiliates,
representatives, spouses, trustees, heirs, successors, and assigns of the
Parties.

 
 
4.
 Each party warrants (a) that the person executing this Agreement on its behalf
has the authority to do so; and (b) that the matters being released pursuant to
this Agreement have not been assigned or otherwise transferred to any other
person or entity.

 
 
5.
The Parties have read and understand the terms of this Agreement, have consulted
with their respective counsel, and understand and acknowledge the significance
and consequence of each such term.

 
 
6.
The Parties hereto agree that they enter into this Agreement after having
received full advice from counsel of their choice with respect to this Agreement
and all other matters related thereto.

 
 
 

--------------------------------------------------------------------------------

 
 
 
7.
This Agreement may be executed in counterparts, that is, all signatures need not
appear on the same copy.  All such executed copies shall together constitute the
complete Agreement.

 
IN WITNESS WHEREOF, the Parties have executed this Agreement to be effective as
of the date of the last signature herein.
 


 
National Holdings Corporation
                        By: /s/ Leonard J. Sokolow   Dated: 4/2/12    
Authorized Representative        

 
 
Opus Point Partners, LLC
                        By: /s/ Michael D. Weiss   Dated: 3/30/12     Authorized
Representative        

 
 
With Respect to Article V.1. only:
                        By: /s/ Michael D. Weiss   Dated: 3/30/12     Authorized
Representative        

 
 
With Respect to Article V. 2 only:
 
 
Opus Point Healthcare Innovations Fund, L.P.
                        By: /s/ Michael D. Weiss   Dated: 3/30/12     Authorized
Representative        

 
 
Opus Point Healthcare (Low Net) Fund, L.P.
                        By: /s/ Michael D. Weiss   Dated: 3/30/12     Authorized
Representative        

 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 


 
Opus Point Healthcare Innovations Fund, L.P. and its Off-shore equivalent
 
Opus Point Healthcare (Low Net) Fund, L.P. and its Off-shore equivalent